Ross, J.
The appellee sued and recovered judgment in the court below against the appellant for two hundred dollars for money alleged to be due him as commission for the sale of real estate.
But one error is assigned on this appeal, namely: “The court below erred in overruling appellant’s motion for a new trial of this cause.”
The motion for a new trial contains many causes, but counsel’s argument is confined to the consideration of the sufficiency of the evidence to sustain the verdict.
The rule is firmly settled that if there is any evidence to sustain the verdict, this court will not reverse the judgment on the weight of the evidence. This court does not weigh the conflicting evidence and determine which side has a preponderance, for that duty is delegated to the jury, and its decision is subject to review only by the court trying the cause. If that court determines that the party against whom the jury have returned a verdict, has a preponderance of the evidence, and such that he would have felt it his duty to find different from the *700jury’s verdict, it is the court’s duty to grant a new trial. But when the lower court has approved the verdict, and there is any evidence to sustain it, this court is bound by that decision. After reading all the evidence we are forced to the conclusion that the evidence is sufficient to sustain the verdict, the only perplexing question being to determine how the jury agreed upon so small a verdict. That the jury did not allow appellee all he claimed, is no reason for setting aside their verdict at the request of appellant.
Filed Oct. 30, 1894.
Judgment affirmed.